DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on January 25th 2021 has been entered. Claims 1, 5, 7, 25, 49 and 55 have been amended and claims 3, 4, 13 – 24, 26 – 48, 51, 52 and 56 – 72 have been cancelled. Claims 1, 2, 5 – 12, 25, 49, 50 and 53 are currently pending.

Response to Arguments
	The non-final rejection dated 09/25/2020 has been withdrawn. 
35 U.S.C. 112B
3.	Applicant's arguments, see Remarks pp. 10 -11, filed January 25th 2021, with
respect to the rejections of claims 1, 3, 5, 12, 25, 49, 51 and 53 under 35 U.S.C. §112B have been fully considered and  they are not persuasive.
	Applicant argues that the Office has not supported the rejection under §
112(b) with "findings and reasons" that a claim term or phrase is indefinite. For example, the Office alleges that "one or more to-be-duplicated data units" are indefinite. The Office did not explain why a person of ordinary in the art
would find the metes and bounds of "one or more to-be-duplicated data units" unclear.


35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 12 -13, filed January 25th 2021, with
respect to the rejections of claims 1 – 5, 7 – 12, 25 and 49 - 55 under 35 U.S.C. §103 have been fully considered and  persuasive.
Applicant argues that none of Richards, Todd, Garza or Chen teaches or
suggests at least the following elements for claims 3 and 4, now recited in claim 1 (with emphasis): performing a selection ... according to the bandwidth status data, wherein determining the bandwidth status data ... comprises: acquiring current bandwidth usage data, ... , the bandwidth usage data includes sampling data of a bandwidth usage amount corresponding to a time point in a time period, and the bandwidth status data comprises a probability of full bandwidth; generating the bandwidth status data using the current bandwidth usage data and the changed bandwidth usage data. 
Examiner respectfully agrees. 
Upon further consideration new grounds of rejection have been necessitated due


Claim Rejections - 35 USC § 112

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,  5, 12, 25, 49 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “one or more to-be-duplicated data units.” According to Applicant’s Specification paragraph [0140] discloses “The to-be-duplicated data units can either be all the target data units that need to be migrated or some of the target data units that need to be migrated. That is, the evaluation apparatus of this embodiment can evaluate the full volume migration solution and can also evaluate a solution in which some hot data is migrated first, and then the computing cluster is switched, and finally cold data is migrated.” This quantum of data units is indefinite and as such Examiner will interpret these data units to be volume data sent in a migration process following references as the closet prior art for migrating data in a cluster as Applicant fails to disclose a clear and distinct description of 
Claims 1, 8 – 11, 25 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 
(pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose, “depended data” and “depended data volume”. This is not distinctly nor clearly defined within the applicant’s original disclosure (Spec [0080] discloses “first amount of depended data refers to, among the target data units, an amount of data that is being depended.” Applicant’s disclosure does not define what the data is being depended on. Further in Spec [005] and [007] depended data volumes are recited without a further explanation of what the volumes depend on. The language in the claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. See MPEP 2172.02(I). Examiner will interpret depended data as potential data items


Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 2, 5, 7, 11, 12, 25, 49, 50,  53 and  55  are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (United States Patent Publication Number 20080222644) hereinafter Richards in view of Todd et al. (United States Patent Number 7080221) hereinafter Todd and in further view of Djukic et al., (United States Patent Publication Number 20160218943) hereinafter Djukic

Regarding claim 1 Richards teaches an optimization method for data migration, (optimization phase decides what and where to migrate with the goal of optimizing system utility gain ( or, in another word, minimize system utility loss) for the
given provisioning window. The optimization phase will return multiple migration candidates pairs (what, where) and send them to the planning phase [0025]) comprising: generating a plurality of data migration solutions  (plurality of potential migration destinations [0052]), (plurality of potential migration speeds [0053] and (plurality of potential migration times [0053])  according to a principle, (creation of an this region denotes the duplication of tasks after migration  wherein the principle includes duplicating one or more target data units  (plurality of potential data items [0052])  with a first amount of depended data (with new data
placement plugged in [0036])  to a target cluster (plurality of potential migration destinations [0052])  as one or more to-be-duplicated data units (plurality of potential data items [0052]) and the first amount of depended data include depended data volumes (with new data placement plugged in [0036]) (plurality of potential data items [0052]) of the target data units; (plurality of potential data items [0052])  for each of the data migration solutions, (plurality of potential migration destinations [0052]), (plurality of potential migration speeds [0053] and (plurality of potential migration times [0053]) determining bandwidth status data(performance prediction metrics … workload [0028]) between clusters (plurality of potential migration destinations [0052])
after switching the computing cluster; (look-ahead states [0024])  and performing a selection of the data migration solutions (the method selects a plurality of potential
migration speeds at which the potential data items can be moved and selects a plurality of potential migration times at which the potential data items can be moved to the potential data migration destinations [0050])   according to the bandwidth status data (performance prediction metrics … workload [0028]) determining the bandwidth status data between the clusters (the method calculates potential system utility gain associated with different migration combinations of the potential data items, the   acquiring current bandwidth usage data, (current workload demands [0054]) the current bandwidth usage data being bandwidth usage data before switching the computing cluster (current workload demands [0054]) of (Fig. 1, Before Region [0035]) acquiring changed bandwidth usage data caused (future workload demands [0054]) of (Fig. 1, After Region [0035]) according to a second amount of depended data (data that is moved around [0036]) of the one or more to-be- duplicated data units, (plurality of potential data items [0052]) wherein the second amount of depended data (data that is moved around [0036])  includes a depended data volume between the one or more to-be-duplicated data units (plurality of potential data items [0052]) and other data units outside the target cluster; (plurality of potential migration destinations [0052]) and generating the bandwidth status data (performance prediction metrics ... workload [0028]) using the current bandwidth usage data and the changed bandwidth usage data; (A difference
calculated of the performance prediction metrics of workload [0028] found in the (Fig.
1, Before Region [0035]) and the (performance prediction metrics of workload [0028])
found in the (Fig. 1, Ongoing Region [0035])
	Richards does not fully disclose and switching a computing cluster; after switching the computing cluster; the current bandwidth usage data includes sampling data of a bandwidth usage amount corresponding to a time point in a time period, and the bandwidth status data comprises a probability of full bandwidth;	
Todd teaches and switching a computing cluster; cluster (Fig. 9 the agent performs an auto-switch and retire only when the entire migration session has completed. However, the invention is not limited this respect, as the agent can alternatively perform this process on a subset of the source/target pairs (e.g., one at a time) at the completion of their respective migrations Col. 26 ln 54 – 59) after switching the computing (the agent can manage a migration process with an auto-switch and retirement capability, wherein data access attempts are automatically switched to the target location(s), Col. 23 ln 43 - 46)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards to incorporate the teachings of Todd in switching a computing cluster. By doing so all future input/output requests directed at the source volume(s) are temporarily suspended (in one embodiment, these requests are queued in sequence for subsequent processing against 25 the target volume(s)), and all pending requests are executed (i.e., drained) until no I/O requests remain pending. Todd Col. 27 ln 22 – 27)  
Djukic teaches wherein acquiring current bandwidth usage data, (The information may be an estimate of current bandwidth requests [0089]) the current bandwidth usage data being bandwidth usage data before; (The information may be the current bandwidth usage data (The information may be an estimate of current bandwidth requests [0089]) includes sampling data of a bandwidth usage amount corresponding to a time point in a time period, (Also by varying the sampling times it is possible to obtain effective bandwidths
with more or less burstiness (burstiness decreases if the sampling times increase). [0078]) see also paragraph [0072] of sampling corresponding to different times  and the bandwidth status data comprises a probability (If multiple traffic shares a link, their representative bandwidths are additive on the link, in the sense that by the construction of the representative bandwidth, their cumulative traffic has a known probability of exceeding the link capacity. The statistical representation of the aggregate traffic can be used to determine required capacity (for network planning), determine if sufficient bandwidth is available on the link (for admission control), determine expected traffic demand for dynamic pricing usage, and the like. [0047]) of full bandwidth; (The full effective bandwidth of the data is obtained by re-trending the stochastic part in the effective bandwidth domain. [0045]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards in view of Todd to incorporate the teachings of Djukic wherein acquiring current bandwidth usage data the current bandwidth usage data being bandwidth usage data before; includes sampling data of a bandwidth usage amount corresponding to a time point in a time 
with some probability. Djukic [0067].
Claims 25 and 49 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Richards in view of Todd and in further view of Djukic teaches the optimization method according to claim 1
Richards as modified further teaches wherein the one or more target data units (plurality of potential data items [0052]) belong to one or more target project units,  (Fig. 1, Before Region, Ongoing Region and After Region [0035]) 
Richards does not fully disclose and switching computing cluster comprises: switching computing tasks in the one or more target project units to the target cluster.
Todd teaches and switching computing cluster comprises: (Fig. 9 the agent performs an auto-switch and retire only when the entire migration session has completed. However, the invention is not limited this respect, as the agent can alternatively perform this process on a subset of the source/target pairs (e.g., one at a time) at the completion of their respective migrations Col. 26 ln 54 – 59) switching computing tasks in the one or more target project units to the target cluster (When it is determined in act 1163 that the migration should be finalized, the process proceeds 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards to incorporate the teachings of Todd wherein the one or more target data units (plurality of potential data items [0052]) belong to one or more target project units. By doing so once the migration is finalized, all of the hosts in the cluster will access the target(s), such that all should be switched over. Todd Col 31 ln 37 – 39.
Claim 50 corresponds to claim 2 and is rejected accordingly

Regarding claim 5 Richards in view of Todd and in further view of Djukic teaches the optimization method according to claim 1.
Richards as modified further teaches  wherein acquiring the current bandwidth usage data further comprises: (A difference calculated of the performance prediction metrics of workload [0028] found in the (Fig. 1, Before Region [0035]) and the (performance prediction metrics of workload [0028]) found in the (Fig. 1, Ongoing Region [0035])  acquiring a current bandwidth usage amount; (Fig. 2, (Utility Loss, ULBefore [0036])  and sampling the current bandwidth usage amount (Fig. 2, Utility Loss, ULOngoing [0036])   in a pre-determined time period to generate first sampling data, (Fig. 2, time ti with a migration lead time mti [0036])   wherein acquiring the changed bandwidth usage data further comprises: (Fig. 2, Utility Loss, ULAfter [0036])   generating second sampling data of a historical bandwidth usage amount (by applying time-series analysis techniques, the future prediction engine can detect trends, patterns in the historical data and efficiently forecast the future. [0027]) corresponding to a time point in the time period (Fig. 2 Time axis, start time to done time [0046]) according to historical data (UL can be calculated using Equation 6, above, with old data placement settings [0036]) of the to-be-duplicated data units; (plurality of potential data items [0052]) and generating the bandwidth status data using the current bandwidth usage data and the changed bandwidth usage data comprises: adding the first sampling data and the second sampling data to generate third sampling data, (Fig. 2, Overall Utility Loss, ULAfter [0036]) as seen in equation 7  and determining the probability of full bandwidth based on the third sampling data (In order to account for the utility impact of the migration process, a threshold on the maximum utility loss allowed due to increasing migration speed is set, [0044]) which is shown in Equation 8.
Claim 53 corresponds to claim 5 and is rejected accordingly.

Regarding claim 7 Richards in view of Todd and in further view of Djukic teaches the optimization method according to claim 1.
Richard as modified further teaches comprising: determining the probability of full bandwidth of a data migration solution according to a probability threshold of full bandwidth, (Fig. 4, step 440, calculate UGJ by putting workload j to the least loaded component Comp_min [0040]) and rejecting the data migration solution, in response to the probability exceeding the probability threshold. (Fig. 4, If MAX(UG) is above the threshold, then (workloadj, Comp_min) is added to the migration candidate Set S (item
450B) and the process repeats items 440  i.e.  it is not outputted [0040])
	Claim 55 corresponds to claim 7 and is rejected accordingly

Regarding claim 11 Richards in view of Todd and in further view of Djukic teaches the optimization method according to claim 1.
Richards as modified further teaches  wherein generating the plurality of data migration solutions (plurality of potential migration destinations [0052]), (plurality of potential migration speeds [0053] and (plurality of potential migration times [0053])
  according to the principle (creation of an “After Region” [0035]) this region denotes the duplication of tasks after migration  further comprises: duplicating all of a plurality of target data units at once; duplicating some of the plurality of the target data units; or duplicating, among the plurality of the target data units, a target data unit having a most amount of depended data(Fig. 6 plurality of potential data items for migration (item 610) and selects a plurality of potential migration destinations to which
the potential data items can be moved (item 620). It is recognized that items 610 and 620 could be performed simultaneously [0057]) 

Regarding claim 12 Richards in view of Todd and in further view of Djukic teaches the optimization method according to claim 1.
Richards as modified further teaches  comprising: determining duplication time (Fig. 5, (540)  (potential migration times [0053]) for duplicating the one or more to-be-duplicated data units (Fig. 5, (540) said potential data items can be moved to said potential migration destinations[0053]) under a duplication transmission bandwidth condition(Fig. 5, (550) said plurality of potential migration speeds[0053])
 according to data volume of the one or more to-be-duplicated data units, (Fig. 5 (550) prediction of at least one of future workload request rates and future system performance based on at least one of historic workload demands, current workload demands, simulation models, device-specific information, and expert input[0053])and wherein performing the selection of the data migration solutions according to the bandwidth status data further comprises: determining a data migration solution according to the bandwidth status data and the duplication time (the method selects a plurality of potential migration speeds at which the potential data items can be
moved and selects a plurality of potential migration times at which the potential data items can be moved to the potential data migration destinations [0053])

s 8 and  9  are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (United States Patent Publication Number 20080222644) hereinafter Richards in view of Todd et al. (United States Patent Number 7080221) hereinafter Todd, in view of Djukic et al., (United States Patent Publication Number 20160218943) hereinafter Djukic and in further view of Garza et al. (United States Patent Publication Number 20120246659) hereinafter Garza
Regarding claim 8 Richards in view of Todd and in further view of Djukic teaches the optimization method according to claim 1.
Richards as modified teaches wherein before generating the plurality of data migration solutions (multiple migration candidates [0025])
Richards as modified does not fully disclose  further comprising wherein before generating the plurality of data migration solutions, the method further comprises: sorting the one or more target data units in a source cluster according to a size of the first amount of depended data.
	Garza teaches wherein before generating the plurality of data migration solutions, the method further comprises: sorting the one or more target data units (sorting data [0023]) in a source cluster (two or more computers [0014])
according to a size of the first amount of depended data (An embodiment may
consider the size of a data block, such as a table or a file, and the tasks that depend on that data, to prioritize the ordering of the copying and task execution. [0013])


Regarding claim 9 Richards in view of Todd, in view of Djukic  and in further view of Garza teaches the optimization method according to claim 8.
Richards further teaches acquiring the first amount of depended data (with new data placement plugged in [0036])  according to historical data (historical data [0027])
 of the target data units (plurality of potential data items [0052])
Richards as modified does not fully disclose wherein before sorting the one or more target data units in the source cluster according to the size of the first amount of depended data
	Garza teaches wherein before sorting the one or more target data units (sorting data [0023]) in the source cluster (two or more computers [0014]) according to the size of the first amount of depended data, (An embodiment may consider the size of a data block, such as a table or a file, and the tasks that depend on that data, to prioritize the ordering of the copying and task execution. [0013]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards to in view of Todd to incorporate the teachings of Garza wherein before sorting the one or more target data units in the source cluster according to the size of the first amount of depended data. By doing so a task may be prioritized according to a weight that includes the cumulative sizes of the data blocks that it and its dependent tasks depend on. A data
block copying may be prioritized according to the cumulative weights of the tasks that depend on that data block Garza [0003]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (United States Patent Publication Number 20080222644) hereinafter Richards in view of Todd et al. (United States Patent Number 7080221) hereinafter Todd, in  view of Garza et al. (United States Patent Publication Number 20120246659) hereinafter Garza, in view of Djukic et al., (United States Patent Publication Number 20160218943) hereinafter Djukic and in further view of Chen et al. (United States Patent Publication Number 20130086272) hereinafter Chen
Regarding claim 10 Richards in view of Todd, in view of Djukic  and in further view of Garza teaches the optimization method according to claim 8.
Richards as modified does not fully disclose  before sorting the one or more target data units in the source cluster according to the size of the first amount of depended data, the method further comprises: determining bandwidth status data between clusters in a case of full volume data migration; and in response to the bandwidth status data failing to satisfy a bandwidth feasibility condition, ending the optimization method.
	Garza teaches before sorting the one or more target data units (sorting data [0023]) in the source cluster (two or more computers [0014]) according to the size of the first amount of depended data, (An embodiment may consider the size of a data block, such as a table or a file, and the tasks that depend on that data, to prioritize the ordering of the copying and task execution [0013]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards to in view of Todd to incorporate the teachings of Garza wherein before sorting the one or more target data units in the source cluster according to the size of the first amount of depended data. By doing so a task may be prioritized according to a weight that includes the cumulative sizes of the data blocks that it and its dependent tasks depend on. A data

	Chen teaches determining bandwidth status data between clusters in a case of full volume data migration; (ABS., determining a predetermined bandwidth sharing
policy for each network link) (Once the system finds the bandwidth demand d/l
for all the links v•l, j=l, ... , k along M; 's path, the overall bandwidth demand of M; is determined as the maximum demand among all the local estimations [0059]) see equation9 and in response to the bandwidth status data failing to satisfy a bandwidth feasibility condition, ending the optimization method (Fig. 4, iterative pre-copy may continue indefinitely until some stop conditions are satisfied [0029]) namely (Less than 50 memory pages were dirtied during the last pre-copy iteration; [0030]), (29 pre-copy iterations have been executed; [0031]) and (The size of copied memory has reached 3 times the total amount of RAM allocated to the VM. [0032]) in paragraph [0041] a network with low bandwidth will generate more memory pages that need to be transferred in pre-copy iterations. This will cause the stop condition of paragraph [0032].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards to in view of Todd, in view of Djukic and in further view of Garza to incorporate the teachings of Chen wherein determining bandwidth status data between clusters in a case of full volume 

                                             Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter:
No art could be found which disclosed “wherein the probability of full bandwidth is equal to a time length when the bandwidth in the third sampling data exceeds a bandwidth upper limit divided by a time length of the time period” in combination with the surrounding limitations recited in the claims above.
Claim 54 corresponds to claim 6 and suffers the same defect.


Examiner's Request
9. 	The examiner requests, in response to this office action, support must be shown

the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

10. 	The prior art made of record and not relied upon is considered pertinent to

	Gell et al., (United States Patent Publication Number 20190260658) teaches network path determination module, network path determining method therefof, and non-transitory storage medium thereof
11.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center

/Kweku Halm/
Examiner
Art Unit 2166
05/12/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166